Question Time (Commission)
The next item is Question Time (B7-0210/2011).
The following questions are addressed to the Commission.
Subject: Provision of humanitarian aid to countries in North Africa
Recent events in North African countries (Egypt, Tunisia, Libya) have merely aggravated the already very difficult conditions for many sectors of the population.
Economic poverty has led to considerable migratory flows towards Member States on the Mediterranean. Has the Commission adopted economic, medico-pharmaceutical and humanitarian aid measures following the crisis in North Africa? If so, what measures?
What measures does it intend to adopt with regard to Member States on the Mediterranean which are receiving refugees from North Africa?
What problems do the ongoing military operations pose for the provision of humanitarian aid?
Member of the Commission. - Madam President, on 25 February 2011, the Commission adopted an EUR 3 million emergency decision on humanitarian aid operations in connection with the Libyan crisis. Those funds were mobilised immediately, and were actually the first significant contribution to arrive. This initial amount was increased to EUR 30 million on 3 March in view of the rapidly increasing humanitarian needs. An additional amount of EUR 6 million has been mobilised under the civil protection budget line for the co-financing of assistance in kind provided by the Member States.
EU humanitarian assistance is implemented through our partners, funded by ECHO or through assistance in kind from the Member States, and mobilised and coordinated via the EU civil protection mechanism. It covers the provision of assistance to people fleeing Libya on the borders with Tunisia, Egypt and Algeria, support for the repatriation of third-country nationals to their countries of origin, the provision of assistance and humanitarian protection to people with refugee status who cannot go back to their countries - they have no countries to go to - and to Libyans fleeing Libya, the financing and prepositioning of emergency stocks to provide relief aid inside Libya, and the financing of medical supplies, emergency surgery and food assistance inside Libya, to be implemented as and when specific areas become accessible. Currently, not the whole territory is accessible. For the time being, we can operate in the east but not in the west, which is controlled by Gaddafi.
The Commission and the High Representative of the Union for Foreign Affairs and Security Policy jointly adopted, on 8 March 2011, a communication on the partnership for democracy and shared prosperity with the southern Mediterranean. It presents a strategy for Europe to support the momentous changes in the southern neighbourhood. The Commission has also mobilised its instruments to support, if needed, Italy and other Member States if a massive influx of migrants from North Africa were to materialise. This response includes operational measures and financial assistance. The Frontex joint operation - Hermes 2011 - was launched on 20 February with assets and experts from a number of Member States. We are closely monitoring developments and preparing for different scenarios. If required, Frontex operations could be strengthened to help deal with possible new inflows. The Commission is ready to mobilise additional financial assistance from funds such as the External Borders Fund and the European Refugee Fund, which amount to EUR 25 million in total. A large number of Member States are prepared to provide very welcome specialised personnel and technical assets.
Compared to the status quo, current military operations have not affected the level of humanitarian access, because it was restricted from the beginning of the crisis by forces loyal to Gaddafi. Ongoing negotiations between the authorities in Tripoli and the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) have not yet resulted in an agreement on humanitarian access to western Libya.
(EL) Madam President, I thank the Commissioner for her detailed reply. I consider it particularly important that the European Union is at the global vanguard when it comes to granting humanitarian aid, that it shows its humanitarian face.
There is of course one question - a long-standing question - as to whether humanitarian aid reaches the real recipients and transparency plays a very important role here. I note, Commissioner, the reticence of northern European countries to go beyond the contractual framework and open up the European market, open up its borders to exports of agricultural produce from these countries, from North Africa, to the European Union. However, it cannot be southern Europe, because that is where the competition is, that pays yet again. The South is under pressure from immigration; we cannot have an agricultural problem there too.
Member of the Commission. - Firstly, on the effectiveness of humanitarian assistance from the beginning, from the outset of the crisis, the most dramatic humanitarian impact so far can be split into three parts. First, the outflow of migrant workers into Tunisia, Egypt, Algeria and Niger - there the Commission and the Member States have been very effective. We have mobilised both air and sea deployment of Member States assets so we can take people home, and a humanitarian injection into the International organisation for migration and the UN organisation for refugees so that they can help with a huge amount of people - 420 000 people - fleeing Libya.
Second, in the Eastern part of Libya to which we have access, we have provided support for medical treatment as well as for the prepositioning of food supplies. This is not yet a food crisis, but this is a country that imports 90% of its food, so we must be ready. There we also are helping sub-Saharan Africans, in particular Chadians, who found themselves in a very difficult position because of the risk to their safety, being perceived to be mercenaries, being perceived to be fighters, when of course many of them are not. Helping them to get to safety, mostly in Egypt, has also been a priority.
Third, we know that in Gaddafi-controlled areas there are humanitarian needs but we are restricted in getting there. We have set aside EUR 9 million even when conditions allow for us to be mobilised. We actually gave instructions to the World Food Programme as well as to other humanitarian organisations, to be ready to help.
On the second part of your question, access to markets, this is at the heart of the southern Mediterranean initiative which I outlined. It is about making sure that we can offer a prospect of a better future for jobs and prosperity to these countries. There we are putting a very strong emphasis indeed on trade, trade with Europe, but also trade among the countries of the Mediterranean.
(LT) Madam President, Commissioner, the situation that has come about in North Africa has really forced the European Union to face major challenges. The Commissioner was quoted in the Financial Times as saying that the European Union had successfully evacuated its citizens from Libya. However, at the same time the country was left without healthcare specialists, the majority of whom were Bulgarians. As you mentioned, the European Union is providing various forms of humanitarian aid, but as the same time we are facing another emergency, because we really have left this country without the medical assistance required. How do you plan to address this issue?
Member of the Commission. - Let me first say that the evacuation of European citizens has been very successful. We managed to achieve coordination between our Member States and deployed the monitoring and information centre to provide a platform for this coordination. As a result, we got the vast majority of our citizens out of Libya in the fastest and safest manner. By the time this massive evacuation was completed, there were only around 200 people left who wanted to be evacuated. Right now - as we speak - some of them have been safely evacuated by a Russian aircraft.
On the question of medical services, as we evacuated European citizens the law of unintended consequences kicked in, because some of these European citizens had been providing medical services as part of the Libyan health service. Many nurses were evacuated, though not so many doctors. We are now making every possible effort to enable humanitarian organisations that specialise in medical care to provide access to such care for Libyans and third-country nationals in Libya.
Once again, the critical importance of Gaddafi allowing humanitarian organisations to operate in the western part of Libya cannot be over-emphasised. Unfortunately this has not yet happened. We have a team of our own experts in the eastern part of the country. They have returned from an assessment mission and reported that, although there are increasing numbers of wounded people in need of medical care, the medical supplies and support - including personnel - that the intentional community is providing are broadly sufficient in the eastern part of Libya. That is not the case, however, in cities like Misrata and other areas controlled by Gaddafi. As you probably know, attempts are now being made to send in medical ships by sea as a means of increasing the availability of medical treatment.
Subject: Discrepancies in healthcare in the Member States
There are still major discrepancies in the regions and Member States of the EU in healthcare services and unequal treatment of patients in terms of access to high-quality services and reimbursement of medication for complex illnesses such as Alzheimer's.
Does the Commission intend to take any action in this regard? If so, what action will it take to promote the formulation of integrated national or regional strategies aimed at reducing inequality in healthcare and ensuring that patients in the EU have access to high-quality healthcare services?
Member of the Commission. - Dear members of the Parliament, according to the Treaty the competence for addressing these issues lies with the Member States. The European Union carries out actions to support, to coordinate or supplement Member States actions, to protect and improve human health. Having said this, the Commission believes that all citizens across the Union should have universal access to high quality care.
The Commission has therefore launched a number of initiatives in this regard and I am happy to answer the question by the honourable Member of Parliament. In 2009. the Commission adopted a communication on 'Solidarity and health: reducing health inequalities in the European Union' and this communication stresses the need to bridge inequalities in health.
Last December, the Commission services further launched a joint action with 14 Member States on reducing health inequalities in the framework of the health programme. Universal access to high quality care is also a focus of the open method of coordination on health and long term care. In this context Member States have agreed specific objectives concerning health care systems, access to health care, quality of health and sustainability of health care policies. In addition with the new directive on patients' rights in cross-border health care, EU patients will have the opportunity to get information on treatments that are available abroad and will be able to seek possible reimbursement of costs.
Finally, the health sector is one of the funding areas under the current cohesion policy. Measures financed in this context, such as modernisation of hospital infrastructure, purchase of medical equipment or the training of medical staff can help improve citizens' access to healthcare, particularly in the poorest regions.
(LT) Madam President, Commissioner, I would like to thank you very much for your very comprehensive answer, but if we are talking about sufferers of complex diseases, my constituents often raise one particular issue. Really the most important issue is care, but often that care is delivered by patients' families. Carers are no longer able to participate fully in the labour market, and their situation is very vague. Do you not feel that as well as harmonising healthcare services, it is necessary to regulate this issue, so that carers also enjoy social protection?
(EL) Madam President, Commissioner, given that the directive you referred to on the application of patients' rights in cross-border health care has not yet entered into force, I should like to ask you: are patients already entitled, if they seek medical services in another State, to obtain compensation from their insurance fund? I would simply remind the House that the European Court of Justice has already ruled in favour of this.
(RO) I would like to ask the following question. In relation to national health services and the fact that, unfortunately, many Member States have reduced their health budgets as a result of the economic and financial crisis, what measures is the Commission intending to take so that Member States do not need to reduce their health budgets? Any patient who is not treated in good time entails an additional cost for the health service.
Member of the Commission. - What I can say in general is that we have to address all these problems bearing in mind that what we have here is a competence of the Member States. So we have to respect that.
I can understand your point that discrepancies persist but the Commission will nevertheless do everything it can to facilitate Member States in harmonising the situation between them. Our priority is to facilitate cooperation among Member States to reduce the inequalities. Another thing we can do is to pursue the issue as part of the Process on Corporate Responsibility in the field of Pharmaceuticals launched by the Commission.
On the question raised by Mr Chountis, what I can say is that when the directive is in place we will provide a clear legal framework regarding rights to reimbursement for cross-border health care. We then propose to reduce the inequalities inherent in divergent implementation of European court decisions. Citizens will then be sure about when and on what basis they will, or will not, be reimbursed for care received abroad. Until then we have to wait, I'm afraid.
Subject: Enabling technologies
Given Europe's ongoing weakness in translating R&D into commercial products, can the Commission give an overview of where we currently stand in terms of strengthening Europe's position in key enabling technologies?
Vice-President of the Commission. - (IT) Madam President, honourable Members, as regards enabling technologies, on 30 September 2009, the Commission adopted a Communication that laid out a common strategy for this area. In that Communication we emphasised that despite excellent research and development capacities in certain key enabling technologies, we are not managing to achieve proportionate success when it comes to transforming those results into manufacturing products and services.
I believe therefore that it is important that we define a strategy that aims to further the deployment of key enabling technologies in European industry. This approach has also been outlined in initiatives by the Commission, in particular in the initiatives for industrial policy, the Innovation Union and the European digital strategy.
Following the adoption of the Communication, in July last year the Commission set up the High-Level Expert Group on Key Enabling Technologies. Their work was launched by three Commissioners: Vice-President for the Digital Agenda Nelly Kroes, the Commissioner for Research,Innovation and Science, Máire Geoghegan-Quinn, and by the undersigned as responsible for Industry and Entrepreneurship. The group was given a one-year mandate to formulate recommendations on policy measures to adopt in order to promote the industrial deployment of key enabling technologies in Europe.
The group consists of 27 representatives from the administrations of Member States, from the research community, from the European enabling technology sector, from the European Investment Bank and from associations of small and medium-sized enterprises.
In February this year, the group presented a mid-term working document to the European Commission, which illustrated the main challenges related to the commercialisation of key enabling technologies in Europe. The first internal working document can be consulted on the Directorate-General's site 'Enterprise'. The definitive report by the expert group will be presented to the Commission at some point this July. This report will represent a significant contribution to the Commission's reflections aimed at creating a single strategic framework to bring together initiatives to support research and innovation.
Key enabling technologies (KETs) are of fundamental importance for our economies, because they represent real instruments which would facilitate the emergence of future products and services and would therefore represent the basis of our industrial platform, for what we could call our third industrial revolution.
Those who know how to avail themselves of these technologies in Europe will also be able to make our industries more competitive and will be at the forefront in the transition towards a low carbon-emission economy, which is efficient in the consumption of resources and based on knowledge. Not making use of KETs means losing European leadership in sectors in which we are strong and losing innovative capacity in applications that are of strategic importance for our Union.
At the same time, these technologies offer an enormous market potential in terms of growth. I should like to quote certain symbolic figures. According to our estimates, their volume on the global market is between EUR 950 billion and EUR 1 100 billion per year, with an expected annual growth rate of between 5% and 46%. Emerging technologies represent therefore an extraordinary opportunity on which all industrialised economies will root their competitiveness, an indispensable instrument for future growth.
To pass over this opportunity would be an error and the Commission intends to play its role. We need the support of the European Parliament, particularly after the Treaty of Lisbon and the increase in competencies awarded to the European Parliament, and I believe - and I say this as a former Member of the European Parliament - that this collaboration between the European Parliament and the Commission will lead us to achieve good results also in this sector, which is so crucial for growth and competitiveness in our European economy.
Commissioner, thank you for your reply and, indeed, congratulations to the Commission on its work for trying to ensure that Europe remains at the forefront of what you called 'the third industrial revolution'.
The high level group dealt with a number of issues, but one of them was this 'valley of death', in other words this chasm that separates the creative idea from the market place, and it pointed out the fact that Europe often loses its first-mover advantage.
It also spoke about a number of roadblocks that are there, for example the absence of a European IP patent and the need to reduce the fragmentation of the regulatory framework already in place. So I suppose my question is, what steps, if any, has the Commission taken to address any of those issues?
Vice-President of the Commission. - (IT) I thank Mrs Harkin both for underlining the work that the Commission is doing, and also for calling for greater commitment on the part of the executive. We are currently at the stage of awaiting policy recommendations from the expert group before identifying the Commission's final strategy
In the mid-term working document the expert group proposed a three-pillar bridge to overcome this gap in innovation. Each of the three pillars represents a condition that must necessarily be met to allow key enabling technologies (KETs) to be deployed in the European Union.
The first pillar concerns technological research. Europe must develop more competitive technologies up to patented prototype stage. This goal requires the Union's research programmes to be more focused on technological research.
The second pillar concerns product demonstration. We must succeed in transforming technological successes into competitive products and this goal requires a rebalancing of the Union's research programmes to facilitate demonstration projects.
The third pillar is global-level industrial competitiveness. Europe must maintain current production capacities or create new capacities so that our innovative products can compete in a global market in terms of price and dimensions. We therefore need to improve the framework conditions for investors to encourage them to invest in the European Union. Thus we need to attract investment, but at the same time improve all EU programmes which could support this highly important sector, and try to overcome the gap between research and application which is characteristic of many productive sectors in the European Union.
This transition from research to application is a problem that the entire industrial sector confronts. That is why I am in favour of and why we have supported the cluster policy - we have around 2 000 of them - which enables connections between research and industry, universities, research and industry and innovation, so as to make our industrial system more competitive.
That is the state of the art, Mrs Harkin. We shall continue our work and I shall carefully examine all suggestion coming from the European Parliament and I shall take to heart all instructions that this House will send me.
Subject: Future of EU fishing industry
The Commission has indicated that the majority of EU fisheries are being worked unsustainably. Will the Commission indicate what is its assessment of the future for the fishing industry, and for employment within it, if current policies and practices continue and no reforms are introduced to reduce overcapacity, curb the discard of fish, and introduce measures to promote sustainable practices?
Member of the Commission. - When my services started to prepare the reform package for the common fisheries policy, they carried out a thorough impact assessment of a number of possible reform options. One of these options was to continue the current policy beyond 2013. This status quo has been used as a benchmark for comparing the impact of other possible options. This status quo scenario takes into account new long-term management plans, the Control Regulation and the Regulation on illegal, unreported fisheries.
The results of the status quo scenario option are clear: if we do not change our policy then, by 2020, sustainability of stocks will in general be out of the question.
Regarding environmental sustainability, only 6% of the stocks analysed would reach maximum sustainable yield by 2020. This should be compared with our obligation to achieve maximum sustainable yield by 2015. So if we continue under the status quo situation there is no way we will fulfil our obligation to achieve maximum sustainable yield by 2015
With reference to the economic performance of our fishing fleets, under the status quo scenario only some fleets will be economically viable. The catching sector as a whole will have profits close to zero or even worse.
Finally, the picture for social sustainability is the same. Employment in the catching sector would continue to decline at the same pace as is the case now; wages would remain low, which would make the profession of fisherman increasingly unattractive to the younger generation.
So the status quo is really not an option for the Commission. We need the reform and we are working for it.
The Commissioner has spelt out a very depressing picture, saying that, if we carry on as we are, the prospects are bleak, with fishing fleets in many cases economically unviable and job opportunities for fishermen declining.
However, is it not the case that decline might be better than the alternative? The fact is that we do not know. We do not have the scientific knowledge for 50% of our fisheries. We know that fish stocks are low in many cases, after decades of over-fishing. The reality is that the situation is very fragile. We are very vulnerable. Commissioner, you could not rule out the possibility that, if we carry on as we are, a number of these fisheries will collapse altogether.
(IT) I share with my fellow Members concerns over the fishing sector in the Mediterranean and I also share concerns for the protection of marine ecosystems. However, considering the socio-economic difficulties affecting marine industries, and in particular those maritime communities trapped by the rigidity of European regulations, I ask whether the Commission intends to find balanced and immediate solutions, so as to protect both the ecosystems and the many European citizens who work in the sector at the same time.
The Commissioner paints a rather depressing picture. One of the problems that was highlighted by Mr Davies in the question, is the whole question of discards. Now I met a fisherman recently who said that he had discovered or invented a net that would put an end to discards with regard to tuna fishing. Would the Commissioner consider looking at that? Does she believe the technology can be implemented that will end discards, or at least curtail them?
Member of the Commission. - If we continue with the status quo, then yes, we have to face the possibility of the collapse of a lot of stocks, and that is out of the question.
I can only agree that our situation is very fragile. If we have to face an extreme situation then the consequences will be very bad. That is why we need the reform and that is why we are going to examine the best way forward in order to achieve a balance between the sustainability of stocks and the socio-economic impact that the reform will have.
However, let me be clear: it is not that we are prioritising environmental care over care for our fishermen. We care about our fishermen and about the generations to come. That is why we need the reform because, to be honest with you, if we do not have any fish stocks then fishermen in the Mediterranean and all other European waters will have no future. In order to be sure that our fisheries industry has a future, we need the reform. We intend to bring forward some sound proposals and we intend to secure the livelihoods of our fishermen. This is something we want to do.
Another Member referred to the selectivity of fishing gear. Our services will be very willing to examine any new gear and any innovation in relation to selectivity. I would also like to say that, within the framework of our new funding system, we intend to allocate money in a generous way, despite the crisis, in order to be sure that improvements in selectivity are implemented. I very much welcome all the initiatives by the industry - by our fishermen - to bring about improvements in the selectivity of fishing gear.
In general, I would like to repeat that the status quo is not an option. It is not an option for the sustainability of the stocks, for the livelihoods of our fishermen or for the future of our coastal communities. That is why we need this reform.
Subject: Proposed ban on shark finning
In light of the recent support by the Members of the European Parliament for the banning of shark finning, and given the fact that Congress in the United States has introduced legislation banning the practice and that other jurisdictions feel very strongly that such legislation should be implemented, what does the Commission propose in terms of giving legislative effect to the concerns of MEPs?
Member of the Commission. - I would like to thank the honourable Member for his question because it gives me the opportunity to inform the House about shark finning.
Finning has been banned since 2003, via a Council regulation, on EU vessels fishing anywhere in the world and on all vessels fishing in EU waters. In general there is a ban on shark finning. However, the current regulation allows - and this is the problem we face - under certain conditions, on-board processing involving the removal of fins on board vessels, while making obligatory the retention of all shark carcasses on board. This is why we have faced the problem of shark finning in recent years.
We presented a plan of action in February 2009 and have since taken a number of measures. We are also actively working with regional organisations to put effective management regimes in place for the most vulnerable shark species and to ensure their sustainable exploitation. So the problem we are facing with a view to addressing this situation is the need for a public consultation, and we have now already had a public consultation for some months. The consultation document presented three of the main options that are currently being discussed by experts worldwide to improve controls and to ensure full compliance. Many stakeholders, such as the fishing industry, scientists, managers and NGOs, as well as the general public, have sent us their comments.
I would like to assure you that I take the issue of protecting sharks very seriously. I have therefore asked my services to thoroughly study all the contributions received. We will then prepare an impact assessment which, as you know, is required to modify the regulation. It is my intention to have a legislative proposal adopted as soon as practically possible. I would like to inform you that I have made this issue a priority in order not to lose any more time.
I would also like to say that the Commission has taken a lot of measures to ensure the sustainable management and protection of sharks in general, beyond shark finning. We presented a plan of action and have since taken a number of measures. We have prohibited fishing for porbeagle, basking shark and white shark in EU waters. We have banned gill nets below 200 metres to protect deepwater sharks. Last year - and I would like to underline this - we proposed a sustainable and science-based quota for various sharks. We had a very rough time negotiating this in the Council. It was not an easy task, but in the end we were successful and we have a sustainable proposal for this year and, I hope, for next year.
Madam President, cutting the fins off sharks is barbaric. It is inhumane; it is barbaric. Dumped back into the sea, they die. It is a practice that should be banned. While the Commission has referred to the 2003 regulation, it is simply not working.
I appreciate that it is very difficult. How do you police it? We need to put in place a regulation banning this practice completely. What we are talking about is the wiping out - the total extinction - of a particular species. The figures speak for themselves. For example, it is currently estimated that, in 2009, the fins of 26 million to 73 million sharks entered the global trade. It is a very lucrative business indeed. We need to ban it completely. It is barbaric, it should not be countenanced and we need to ban it once and for all. We should take the lead in that regard.
In 2003, shark-fin fishing was banned. By analogy, we now have the whole situation with regard to the mackerel situation in the European Union, where there is an agreement at European level and at European Economic Area level on a reduction in mackerel fishing. Yet we see that both Iceland and the Faroe Islands have caught 150 000 tonnes each and this is impacting directly on the sustainability of European fishing fleets. So what actions can be taken on that? In particular, can trade sanctions be taken against those two areas?
With the lions disappearing from Africa and the sharks disappearing from our seas, I commend the Commissioner for what she is trying to do, but this is very much market driven. There was a huge demand from Asia for shark fins, and there is a great deal of money to be made from them.
The only way of ensuring that we are properly able to police and quantify what is going on is to ensure that fins are landed attached to the shark's body. That way we can retain control. I hope the Commissioner will bear this in mind when she draws up her proposals.
Member of the Commission. - I agree with the Members of Parliament that although there is a ban, we cannot be happy with this situation. I agree with you and we know the reality and how it works. We know that there is a very profitable industry behind all this discussion. But we have to take measures consistent with our legal framework, so let me explain.
The problem exists because the industry can now land the fins and the sharks at different ports. They can land the fins which, as we can imagine, are more precious because of the demand for them, especially in Asia, and they can land the bodies of the sharks somewhere else, making control very difficult. This is why all this happens. This is something we have in mind. That is why we came forward with this consultation procedure because we would like to deal with this very difficult situation.
So what I can tell you is that we are going to have an ambitious proposal and, by the end of the year, I hope we will have a new legal instrument on shark fins that will have some concrete results. We are going to regulate this situation once and for all.
As regards the analogy on the mackerel situation, what I can say here is that the European Union has done its best. I would like to say that the Member States around this area were very cooperative and our fishermen and our industry had to suffer a lot of sacrifices in order to secure the sustainability of the stocks.
That is why we were very upset when Iceland and the Faroe Islands came with unilateral approaches and increased their own quotas by themselves. This is something we simply cannot accept. So we are now working on this - my services are working with the Cabinet and the services of the Trade Commissioner, Mr de Gucht - and we are going to launch a legislative proposal for a legal weapon to use in such cases. We have some weapons now, but the legal weapons at our disposal now refer only to fresh fish, including mackerel, and not to the products of mackerel and especially not to fish oil and fish meal which are the main export products from Iceland and the Faroe Islands. So we have to be productive on this. The Commission is going to do its best to ensure that during the next fishing season the sustainability of the stocks will be protected.
Subject: New maritime strategy for the Mediterranean
In view of the new challenges arising from developments in the Mediterranean Arab countries, it is necessary to adopt a maritime strategy as part of the 25-point integrated plan of action for the Mediterranean. The EU has drawn up legislation and strategies to promote the sustainable use of the sea, the conservation of maritime eco-systems and the protection of the resources essential for maritime activities of a social and economic nature.
Will the Commission adopt new maritime policy objectives as part of the new Euro-Mediterranean strategy?
What progress is being made by EU initiatives in this area, for example with regard to pollution in the Mediterranean?
What instruments does it have at its disposal to facilitate the adaptation of the Mediterranean area to climate change and avert the serious risks arising from flooding, coastal erosion and further land deterioration?
How do Mediterranean energy transport policies fit into the maritime strategy?
What measures are being taken and what forms of cooperation with Mediterranean partners are being envisaged with a view to protecting shipping and curbing illegal immigration by sea?
Member of the Commission. - I thank Ms Kratsa-Tsagaropoulou for her question because it gives us the opportunity to refer to this very difficult situation in the Mediterranean.
I would like to inform Parliament that the Commission recently adopted a communication on 'A partnership for democracy and shared prosperity with the Southern Mediterranean', which sets out a series of proposals to address the challenges that the region currently faces following recent developments. As you know, this is an extreme situation which is very fragile and very worrying.
The Commission is highly satisfied with the general approval for its initiative. This communication has been received in a very positive way by all the Member States and, I hope, by Parliament.
Let me explain a few actions that we have taken to date towards the objective of a new maritime strategy for the Mediterranean. Firstly, in relation to an integrated maritime policy, we have already established a working group on such a policy, involving all the Mediterranean coastal states and regional conventions. We plan to take this forward as a cross-cutting forum on all maritime-related activities, cooperation and funding in the region. As part of this initiative, we also have the first technical assistance project, which was launched under the European Neighbourhood Policy, dealing with the integrated maritime policy for the Mediterranean.
I would also like to inform Parliament about an initiative I took recently in launching a joint cooperation project in the Mediterranean together with the International Maritime Organisation and the European Investment Bank. I am counting on this initiative and I hope it will be fruitful. We will define targeted actions for maritime growth, jobs and maritime training, which is very important for the Mediterranean region. We will also include measures for integrated maritime surveillance, and we will have private-sector involvement because, with regard to maritime issues, I believe this to be absolutely necessary.
In parallel, the Commission intends to support the organisation of a forum for Mediterranean coastguards throughout the region. We will also step up our efforts in the area of fisheries control through training, workshops and joint control in cooperation with Food and Agriculture Organisation of the United Nations (FAO).
Regarding protection of the environment and climate change, at EU level the Commission is now working with the Member States to achieve good environmental status in its marine waters by 2020. At regional level, the EU and its Member States cooperate, in the framework of the Barcelona Convention, with Mediterranean partner countries to promote the prevention of pollution, and improve the response to it, in all the regional seas bordering the Union.
With regard to migration-related problems and the recent developments in the region, the Commission is committed to assisting and supporting EU Member States that face sudden migratory pressures and is ready to mobilise financial assistance. We are now working on identifying financial emergency envelopes under the External Borders Fund, and possibly the Return Fund and the European Refugee Fund, in addition to funding already earmarked for 2011.
As regards the surveillance of external borders, the Commission is in constant contact with Frontex, which has launched the Hermes 2011 joint operation to control the EU external border in the region. Frontex, together with Europol, has also started preparing a targeted risk assessment of potential exploitation of the volatile political situation by criminal and terrorist networks, and monitoring irregular migration flows.
(EL) Thank you, Commissioner, for referring to the European Commission's plans and new guidelines and for the personal undertaking which you expressed in terms of preparing for the new situation in the Mediterranean.
I should like to ask a specific question: how do you rate the plans already under way to decontaminate the Mediterranean and for energy transfer, how do they fit in with maritime policy and what added value do you expect the new policy plans and programmes which you mentioned to have?
(IT) Commissioner, in the context of the new Mediterranean fishing policy and considering the context that you have just described concerning the situation of the countries on the southern shores of the Mediterranean, which are experiencing extreme crisis, do you believe that cross-border cooperation, in the framework of cohesion policy, can validly and jointly face up to the issue and find agreed solutions through cross-border policy and fishing policy which would allow us to restore stocks in the Mediterranean and facilitate recovery in this economic sector?
(SL) Madam President, I would like to ask the Commissioner a question on the subject of many European countries trying to offload their problems, fisheries problems, onto a country which does not, formally and legally, exist. I am referring to Western Sahara.
The Commission has extended, or rather been given a mandate to negotiate a fisheries agreement with Morocco. Would you be kind enough to explain what guarantees we have that the resources we will receive from this agreement will be used for the benefit of the people of Western Sahara, and not just for meeting the needs of European fishermen.
Member of the Commission. - I would like to agree with Mrs Grässle that there is, indeed, a strong possibility of pollution because of the energy transfer in the Mediterranean. There is a risk here because the Mediterranean is a rather closed sea and it cannot stand the burden of possible pollution.
So what we are going to do now is to increase and enhance our cooperation, the Commission's cooperation, with Member States. I would like to say to Mrs Grässle that Commissioner Potočnik and myself will be visiting Greece next week and we are going to organise something about the pollution of the Mediterranean. I would also like to inform her that Mediterranean countries could also better prevent and detect pollution from ships by participating in EMSA's satellite-based monitoring system, such as safe sea nets or clean sea nets. We have these systems and we are going to encourage our Member States around the Mediterranean to participate in these systems, to detect possible pollution from ships.
I would like to say that we are going to incentivise not only our Member States, but also our neighbours through discussions and cooperation in order to fulfil this aim.
With regard to regional cooperation, yes, we are going to take some initiatives on it and we have a lot of initiatives in the framework of the General Committee for Fisheries in the Mediterranean Region (GFCM), and we are also now working to have a new strategy, a maritime strategy, in the Adriatic and Ionian region.
We are now working with the governments of the Member States around the Adriatic and Ionian seas: Italy, Slovenia and Greece but also other neighbours around there, Croatia, Montenegro and Albania. We are trying to have a maritime cooperative strategy for this region. I would like to underline that this will really be an opportunity for cohesion funds, as the honourable Member has already said.
Lastly, a brief remark about Western Sahara: yes, we had a lot of concerns about the right of the real beneficiaries to take advantage of the money we are giving to Morocco as part of this fisheries agreement. That is why we have asked the Moroccan Government to give us data with regard to not only the implementation of the agreement in general, but also to the regional approach of this agreement and to the distribution they have in different regions in Morocco. We are going to renew the protocol for a transitional period of one year just to find out if we can go with it or not. This is the way we are moving, very cautiously, towards this direction.
Subject: Training of researchers and assessment of universities in the flagship initiative on innovation
The Europe 2020 flagship initiative 'Innovation Union' (chapter 2) published recently by the Commission refers, among other things, to the obligation of the Member States to announce strategies for training enough researchers to meet their national strategic programme targets and the Commission's intention, in the same year, to support an international multi-dimensional system to benchmark the performance of European higher educational foundations.
I ask the Commission: How will it ensure the target of 3% for research by 2020 will be met across the board without variations in investments being seen between the Member States? Does the Commission think that the fiscal crisis in the eurozone Member States could put the intended targets at risk?
What are the criteria for benchmarking higher educational foundations in Europe to identify those which show the best performance in the field of research?
Member of the Commission. - On the 3% R&D intensity target the state of innovation urgency in Europe calls for the support of smart growth and a commitment to tackle societal challenges. The Innovation Union Scoreboard shows that the EU is losing ground to the United States and Japan, while Brazil and China are closing the gap with the EU. The 3% R&D intensity target has a crucial contribution to make in meeting this challenge. The European Council invited Member States to set ambitious and realistic national targets, taking into account the initial level of R&D investment and the key structural characteristics of their economies.
Last year Member States and the Commission engaged in bilateral dialogues. Nearly all of the Member States have now set national R&D intensity targets, to be finalised in their national reform programmes by the end of April 2011.
On 12 January this year, the Commission adopted the communication on the annual growth survey. It comprises the list of national R&D targets, which are generally both ambitious and realistic and marks the start of a new cycle of coordination in this field. An assessment of the national research and innovation policies and achievements will be performed, aiming at identifying the main bottlenecks impeding growth and recovery in a post-crisis scenario where the financial constraints are still effective.
An excellent research base is vital if the 3% R&D intensity target is to be achieved and if Europe is to become more innovative. Europe will need at least one million more research jobs if the R&D intensity target of 3% is to be reached by 2020. The number of new researchers required is significantly higher as many researchers will retire over the period. Research excellence by universities and also, of course, by industry will benefit the wider society. Progress is related to the high quality of higher education institutions.
The Innovation Union Scoreboard uses internationally recognised indicators to benchmark the performance of Europe against that of our competitors. Three of these indicators are: new doctoral graduates per 1 000 population aged 25 to 34, quantitative, international scientific co-publications per million population and scientific publications among the top 10% most cited publications worldwide as a percentage of total scientific publications of the country, both qualitative.
The United States has increased its lead in international co-publications and is now 37% above the EU level. Pending the results in June of a feasibility study, the Commission will support an independent multidimensional international ranking to benchmark the performance of higher education institutions. This study will cover performances, not only in the field of research, but also in other important fields such as innovation, education, regional engagement and internationalisation. The multidimensional character of this concept will allow students, policy makers and the universities themselves to select the dimensions and underlying indicators of interest to them and make their own personalised ranking tailored to their needs. Stakeholders are actively involved in all stages of this feasibility project.
(EL) Thank you very much, Commissioner, for your reply. However, I would remind you that, when we were planning the Lisbon Strategy about eight years ago, in 2003, we said more or less the same: that we should rely on innovation and research in order to achieve a more competitive economy.
You have been Commissioner for over a year and I think that you have sufficient experience to tell us: what makes you believe that we shall be successful this time, in the new 2020 Strategy, and that the results will not be similar to those from the previous strategy, which was ultimately a resounding failure.
Regarding higher education institutions, I want to ask the Commissioner whether she is satisfied that the European institutions have both the will and the capacity to raise their game, improve their ranking on the world stage and develop their ability to cooperate with one another in order to avoid duplication in research.
Member of the Commission. - What is different now from what was promised and committed to in Lisbon? I think the first thing is that innovation and research is at the heart of European policy now. We have a commitment, not just from the Commission and from the Member States and the Parliament, but also from the European Council. We have very strong monitoring in place, which will be done diligently. We have 34 'Innovation Union' commitments - for which different colleagues of mine have responsibility - where we monitor on a regular basis what the improvement is, what the changes are, what the development is and what has been delivered or, if it has not been delivered, why not. Every year we hope to have an 'Innovation Convention' at which we bring the stakeholders together to sit down and look at progress over the previous year.
So we have very strict monitoring, which I think is probably where we failed - or did not achieve what we set out to achieve - in Lisbon. We also have the annual growth survey and will now have the national reform programmes, where Member States will set down very clearly what their targets are going to be and how they hope they hope to attain those targets. I think that is a step forward that was needed.
On the modernisation of universities, this is a big issue that, I think, faces all the Member States of the EU. It is not good enough to have one or two universities in a number of Member States that are up there near the top of the tree. We need to modernise our university system at all levels in the EU and we need to avoid the kind of duplication that has been referred to, where each university up to now might have felt that they had the capacity to have a centre of excellence for every single faculty. That is not possible or cost-effective, and it involves a great deal of fragmentation and duplication, which is exactly what we are trying to avoid.
But let us remember that the Commission does not have competence in this area. So what we can do - and what Commissioner Vassiliou is doing assiduously - is explain to the Member States that we cannot continue the policies of the past. We have to change; we have to decide which are the areas in which we will have - or a particular university will have - a centre of excellence, and we have to put in place a real programme of university modernisation generally throughout the Union.
Subject: Minimal checks and a high percentage of errors in projects in the 7th FP for research
From the Commissioner's answer to questionserious questions arise as to the effectiveness of the checks on the 7th FP. Up to 31 August 2010 the competent services carried out only 118 checks on 193 participants, a percentage of 0.42% of participants in the 7th FP, whereas the percentage for the 6th FP was 5.7%. These findings are worrying since over 4% of the budget for the projects was judged to have been wrongly spent. If this trend is not halted, it cannot be ruled out that financial corrections of more than EUR 2 billion may be required for the whole of the 7th FP.
I ask the Commission:
What are the latest data on the number and outcome of checks that have been carried out on 7th FP projects? To what is the large number of errors due? Does it consider the results satisfactory and are efforts to simplify the rules for management of the 7th FP sufficient? What immediate actions will it take to deal with the problem?
Member of the Commission. - I will try to be attentive to the interpreters.
A precondition for carrying out the ex-post auditing activity is the availability of a sufficiently important number of cost claims submitted by the beneficiaries. For the Seventh Framework Programme for Research and Technological Development, or 'FP 7 2007-2013', the first reporting period takes place 18 months after the start of the project.
As a consequence, the number of FP 7 cost claims available to be audited reached critical mass only in 2010. Moreover, the Commission's control strategy for research is designed to provide reasonable assurance on the legality and regularity of research expenditure on a multiannual basis over the whole period of the Framework Programme. As of 31 December last year the Commission has closed 345 FP 7 audits, covering 432 participations in FP 7 projects. In the same period, financial corrections amounting to EUR 4.482 million due to errors were proposed as a result of auditing EUR 88.633.047 million of FP 7 contributions.
Research framework programmes are implemented mainly through cost- sharing grants based on the reimbursement of eligible actual costs. The main risk is that beneficiaries include ineligible costs in their costs statements. The risk is exacerbated by the conflict between the eligibility criteria and the usual cost-accounting practices of certain beneficiaries, in particular the requirement for beneficiaries to allocate personnel and indirect costs to projects while deducting various items considered ineligible for EU co-financing.
In view of this the Commission issued, in April 2010, a Communication putting forward possibilities for the simplification of research funding rules and procedures. Simplification and clarification of rules and procedures can reduce the scope for error and increase assurance of the regularity of expenditure, but also facilitate the participation of researchers in the framework programmes and the achievement of EU research policy objectives.
Following the overall consensus on a number of issues that could still be implemented under the current overall legal framework, on 24 January this year the Commission took short-term simplification actions comprising concrete measures with immediate and retroactive effect on FP7 projects.
(EL) Madam President, I should like to thank the Commissioner for her detailed reply; however, I would note that, with a sample of 0.4%, the error rate rises to 4% or EUR 2 million in 50 billion. I hope that the model is not linear and that, where 4% audits are carried out, we do not have a 40% error rate. I also understand that it is very difficult, on the one hand, for us to ask the Commission to simplify management procedures under the 7th FP and to make provision to simplify the 8th FP and, at the same time, to demand more detailed audits. This would appear to be contradictory, but I do not think that it is. I think there is one good thing here: that we are all interested in research and know that it is Europe's and the Member States' only hope.
Member of the Commission. - Madam President, I think our aim has to be to keep things as simple as possible for our stakeholders and to ensure - insofar as we can - that beneficiaries can directly apply their usual cost accounting practices for personnel costs, avoiding the need to implement a parallel accounting system as they had to up to now. That obviously brings complexity and a risk of errors. At the end of the day, we accept - I think everyone has to accept - that researchers are not interested in being involved in the misuse of EU funding. They are rather interested in the real, pure basic research that they do, which can lead on to the wonderful innovations that we can see in countries, not just throughout Europe but indeed throughout the world. So we make things as uncomplicated as possible, as simple as possible, for stakeholders.
Subject: Involvement of SMEs in European research and innovation
On 9 February 2011 the Commission launched the Green Paper From Challenges to Opportunities: Towards a Common Strategic Framework for EU Research and Innovation Funding. Following public consultation, the Commission will develop a common strategic framework to facilitate both the guidance of research and innovation (R&I) activity, to address the challenges of today's society, and the simplification of the procedures for accessing European funds for R&I, reduction of the amount of time taken to introduce the outcomes of research within the market, and greater involvement of European enterprises in R&I activities. Within the context of the EU 2020 Strategy, the EU has set itself the target of the funds allocated to R&I activities reaching 3% of GDP by 2020. Because the private sector has a low level of financing for R&I, I would like to ask the Commission: what measures does it envisage to stimulate the involvement of this sector in the funding of European R&I? What measures does the Commission envisage to help SMEs overcome the difficulties encountered in accessing European funds for R&I? Does the Commission plan to allocate a European funding quota solely for SMEs?
Member of the Commission. - The Commission is committed to facilitating the access to financing of small and medium sized enterprises in EU research and innovation programmes and to helping them ultimately bring the fruits of their innovation to market.
This is a priority for the Commission, as stated in the Communication on Innovation Union adopted on 6 October last, in the Small Business Act for Europe adopted in June 2008 and in the review of the Small Business Act adopted on 23 February this year.
In addition, the Green Paper 'From Challenges to Opportunities: towards a common strategic framework for EU Research and Innovation funding', identified the key questions for future EU research and innovation support, including a number of specific questions on how to better meet the needs of SMEs.
An overall aim of the common strategic framework is to make participation in EU programmes more simple and attractive, in particular for SMEs. For the future, important elements to consider in this context are a single entry point with common IT platforms, more standardised rules, a streamlined set of funding instruments that cover the full innovation chain, and simpler and more consistent procedures for receiving funding.
Following the Green Paper consultation, the Commission will bring forward its legislative proposals for the common strategic framework by the end of this year. We have already introduced in the latest Seventh Framework Programme (FP7) work programmes - a number of measures specifically targeting SMEs, including earmarked budgets. The budgetary share of SMEs is forecast to grow from the current 14.3 % to over the 15 % target foreseen in the legislation. SMEs need support on their doorstep. Easier access to FP7 is provided by the Enterprise Europe network, a partnership between the Commission and nearly 600 business organisations such as chambers of commerce of industry, chambers of crafts, innovation agencies and regional development agencies. More precisely, based on agreed guidelines, this network, together and in cooperation with the national contact points of FP7, assists SMEs by providing support for awareness raising, capacity building for participation in the framework programme, engaging new SMEs in the proposals, partner search, joint actions addressed to SMEs and conducting consultations on inclusion of SME-related call topics in work programmes. Several hundred SMEs were able to submit FP7 proposals with the support of the network.
Madam President, SMEs encounter many difficulties in accessing EU funds for research and development. Either they do not obtain a loan to ensure the co-financing part, or the red tape is too much of a burden for them. Does the Commission have any plans to elaborate a common and simple set of rules in order to increase the participation of SMEs in EU research programmes? Does the Commission intend to allocate, let us say, about 30% of EU research funds just for SMEs?
Member of the Commission. - Three concrete measures were adopted on 24 January this year, with immediate effect, on the management of EU research grants in the Seventh Framework Programme (FP7), and each of these responds directly to concerns that have been expressed repeatedly by participants - and would-be participants - in FP7. One is allowing more flexibility as to how personnel costs are calculated. Another is that SME owners whose salaries were not formally registered in their accounts can now be reimbursed through flat-rate payments. And a new steering group of senior officials, taken from right across the Commission services, is involved in removing inconsistencies. This is very important for the application of the rules that are there already.
We designed an e-learning platform specifically targeted at SMEs. It is going to go online this year, and it aims to facilitate the access of SMEs to R&D projects. The exploration of its results will offer free online training and customised information and, very importantly, a communication forum. All of those taken together improve substantially the situation for SMEs and obviously, under the common strategic framework, I have no doubt that we will get other very good ideas about what else we might be able to do to help them.
Subject: Air pollution in German cities
How does the Commission assess the state of air pollution in German cities, for instance in Munich, and what measures does it propose?
Member of the Commission. - The ambient air quality directives set several limit values for several pollutants with different attainment deadlines. Apart from promoting good practices at the implementation committee meetings amongst other fora, the Commission focuses its efforts on checking if compliance with the limit values set in the directive has truly been met.
Since 1996, the directive has required that Member States develop and implement an overall strategy, including long and short-term measures. The latter category is particularly relevant to address situations where there is risk of exceeding the particulate matter PM 10 limit values, for example. Plans must be prepared as soon as the limit values plus the margin of tolerance are exceeded, to show how compliance will be reached by the attainment date.
Whilst the air quality plans have to be communicated to the Commission within two years of the exceeded limit measured, the competence and responsibility for deciding on the measures to be included in the air quality plans rests entirely with the Member States. This is in line with the subsidiarity principle and acknowledges the fact that national and/or local authorities are best placed to identify the most efficient and tailor-made measures to address high concentration levels in their air quality zones.
The Commission's compliance checking focuses mainly on whether limit values are met, less so on how they are met. The latest data submitted by Germany for the year 2009 confirm that 70 out of about 80 air quality zones continue to show an excess for PM limit values. Most zones were granted an extension of the compliance date until 11 June this year because they had prepared an air quality plan with a clear timetable and measures showing how compliance will be met by the exceedance deadline. Munich is one of these zones. The time extension was granted, provided that the competent authorities adjust the air quality plan to include short-term measures that are effective for controlling and, where necessary, suspending activities that contribute to the risk of the limit values being exceeded.
As far as NO2 is concerned, the Commission expects that many Member States will face similar problems as with PM. Exceedances prior to 2010, possibly extended to the end of 2014, do not constitute a breach of European legislation at the current time but trigger the requirement to prepare an air quality plan. Member States have until the end of September 2011 to submit the data for the year 2010.
(DE) Thank you, Mr Potočnik, for your very good and precise answer. I have two brief additional questions. Firstly, does the Commission check that the individual Member States really do apply the same criteria and carry out measurements with equal stringency, or are there differences here? Secondly, do you have any specific proposals for reducing air pollution - in the cities at least?
Member of the Commission. - The criteria are the same for all countries. It is true that owing to geographical conditions, sometimes cities like Milan in Italy have a more difficult job to reach the same criteria than other cities. However, it is of the utmost importance that all citizens in the European Union be guaranteed the same level of health and protection. That is the issue in this respect.
Of course, if there are issues that are locally or regionally specific, we award attention to that and we do try to address these issues in a collaborative way with the authorities so that we find the proper solutions. Our aim is always to target and find a solution - to be strictly helpful and helpfully strict, if you like.
Concerning the second question, we normally do not give specific recommendations to any of the cities or regions, simply because we believe that the authorities there are much better placed and know the situation better than we do. We do check if compliance is met, but normally the kind of standardised approach that gives good results is a mixture of various measures, some which are more short-term orientated and others are more structural.
Our next question comes from Mrs Kadenbach, who is replaced tonight by Mr Arsenis.
Subject: EU Biodiversity Strategy
In 2010, the International Year of Biodiversity, the European Council adopted an ambitious 2050 vision and 2020 target for biodiversity conservation in the EU. Subsequently, under the Convention on Biological Diversity, the world's governments adopted an ambitious global vision and 2020 mission for biodiversity conservation, and a Strategic Plan setting out 20 testing targets.
When does the Commission expect to publish an EU Biodiversity Strategy, setting out the ambitious measures needed to achieve the EU and global biodiversity conservation targets?
Can the Commission confirm that the new Strategy will call for no further negative changes in the conservation status of all protected habitats and species across the EU, both within and outside Natura 2000 sites, by 2020, with a view to restoring all habitats and species to favourable conservation status by 2050?
Other than ongoing training for judges, and guidance documents previously announced by the Commission, what concrete measures are planned to improve the implementation of EU environmental law? Does the Commission have any plans to set up an EU environmental inspection force and adopt legislation on environmental inspections, as called for by Parliament?
Member of the Commission. - The Commission is putting the finishing touches on the new EU Biodiversity Strategy, which will provide a framework for action to tackle biodiversity loss over the next decade. We are aiming for adoption in early May. Because the draft strategy is still under internal consultation within the Commission, I am not able to provide many details on its contents. I can however reassure you that it responds to both the EU's ambitious mandate set by the Council last year and to the global commitments the EU signed up to in Nagoya last October in the framework of the Convention of Biological Diversity.
The strategy will be developed around six sub-targets focusing on tackling some of the main drivers of biodiversity laws and the pressures exerted on biodiversity: nature conservation, restoration and green infrastructure, agriculture and forestry, fisheries, invasive species and the European Union's contribution to global biodiversity.
The strategy will benefit substantially from implementation of the EU's existing legislation, including effective and adequately financed management of the Natura 2000 network. It will also be essential to consider how reforms to the common agricultural policy and common fisheries policy and the future cohesion policy can help deliver the necessary support for this strategy. The 2020 EU headline target requires the halting of biodiversity laws and the degradation of ecosystems and the services they provide.
I can therefore assure you that the strategy will contain actions geared to reaching this objective. This will include actions aimed at stepping up implementation of the Birds and Habitats Directives and ensuring significant steps are taken towards achieving a favourable conservation status for species and habitats of European importance. As regards the implementation and enforcement of the EU's environmental legislation more generally, the Commission intends to come out with a new communication on this issue later this year. The aim is not to replace existing relevant communications but rather to improve upon them by focusing on the overall general structure and knowledge-base that underpins the implementation of this environmental acquis.
In the context of this initiative we will recall in detail all possible options for strengthening monitoring and control capabilities at EU level and the national inspection systems. It should be recognised that the EU's legal framework on environmental inspection has already been improved during the last years, notably with the adoption of a recommendation providing for minimum criteria for environmental inspections in the Member States as well as the inclusion of various provisions in sectoral environmental legislation.
The communication is still under preparation and the precise content has not yet been agreed on. We will hold stakeholder consultations, including with Parliament through its relevant committees, so that its members will have the opportunity to express their views and give us their input.
Thank you, Commissioner, for the detailed answer. We are looking forward to seeing the new EU Biodiversity Strategy and, of course, Parliament will have a lot of ideas and we are going to elaborate on this.
Going further into the issue we discussed Nagoya and the strategy, could you please comment on how we are progressing in implementing the Nagoya decisions and in particular the ABS protocol? What progress has been made? What are the deadlines there? On marine-protected areas, have we had any progress? There is special mention of this in the Nagoya targets. How are we progressing there?
Also, you mentioned that there will be efforts for biodiversity in the CAP, which is one of the instruments we have to protect biodiversity, but Parliament has also asked for protection of wilderness and road-free areas. Finally, we need more communication on the Natura 2000 areas, especially for farmers. What are you planning to do on this?
(DE) I should simply like to ask you a question, Commissioner. Are you concentrating particularly on nature protection and the protection of wild animals and plants, or are you also concerned with old domestic species and arable crops the diversity of which is also very much under threat?
There is one thing I would like to add. We are talking about biodiversity. One issue that is urgent at the moment is that some Member States - among them mine - are trying to get lower targets from the European Union on nature legislation. I would really like to know whether the Commissioner agrees that we could go for lower targets or whether we should stick to the current ones.
Member of the Commission. - Concerning Nagoya and how we are getting on, things are developing pretty well with regard to the ABS, so there is no problem. There are small problems with translation but we are well on track concerning the substance, and we are already planning to start preparation of the legislation after it has been signed so that we can then go on to the ratification process. It is taking some time, but I do not see any serious obstacles.
Concerning marine protected areas, we are lagging behind still. We are trying to push things ahead, and owing to the commitments we made in Nagoya we will have to do more in Europe than at present - also owing to Natura 2000 itself and the commitments which we have made.
On the CAP and Natura 2000 financing, I am trying to do my best to ensure that this is represented very well in the first pillar and in the third pillar and that biodiversity gets proper attention in the future common agricultural policy. Commissioner Cioloş, Commissioner Hedegaard and myself prepared a joint letter which we sent to the last Environmental Council of Ministers. In that letter we agreed on the issues, and on the direction in which we want to go.
On the question by Mr Posselt, the whole Natura 2000 protection story as agreed is currently protecting 18% approximately of European land in the shape of the so-called Natura 2000 areas, and then we have two directives. One is the Birds Directive and another one is the Habitats Directive, under which it is clearly specified what is protected, how, on which level and so on. So basically it is pretty broad legislation and is not only covering some specific endangered and disappearing species or other. We want to act in such a way that we have broad protection, but the fact is that a lot of species in EU areas which have been identified as being endangered are in a pretty bad condition, so we would certainly have to do more.
On the question of targets, the answer is pretty simple. At this moment we should not focus on the question of lowering targets, we should rather focus on the serious question of the implementation of Natura 2000, which means preparing the management plans and reserving enough financing. This will not be easy in this situation, but it is certainly a kind of financing for the future.
Subject: Waste management in Greece
In its answer of 9 August 2010 to Written Question the Commission said that it 'considers landfill disposal to be the least and last desirable manner for managing and treating waste'. In Greece there are plans to construct 61 landfill sites with cofinancing arrangements. These plans have naturally met with opposition from local residents in many areas (Lefkimi, Grammatiko and especially Keratea), who are forced to accept this ' least and last desirable' solution. According to the press, environmental organisations, political parties and local authorities, the government's persistence in seeking to impose this technology and methods for collecting and managing waste are connected with certain corporate interests, something that could result in a fresh political and economic scandal.
Can the Commission answer the following questions: Independently of the choices made by each country, does it consider it preferable from an ecological and environmental point of view to use the option proposed by environmental organisations (WWF, Greenpeace, SOS Mediterranean, and so on) that waste should be sorted by households at source rather than recycled at waste plants? Will it undertake to study these proposals without delay and send a representative to the areas concerned to hold discussions with all the bodies affected?
Member of the Commission. - The new Waste Framework Directive has set up a five-step hierarchy for waste management. Waste prevention is regarded as the most desirable option, followed by preparing waste for re-use, recycling and other ways of recovery, including energy recovery, with disposal such as landfill as the last resort. Deviations from the hierarchy for specific waste streams are possible.
However, Member States departing from the hierarchy would need to provide a sound justification. Therefore, waste disposal in landfills that lie at the bottom of the waste hierarchy must be considered by the Member States as the least favourable waste management option.
High purity of waste materials, such as paper and glass, is a prerequisite for the use of waste as a secondary raw material by manufacturing industries. That is why separate collection of recyclable waste streams at source is usually the most favourable method of waste collection. Under the Waste Framework Directive, Member States are obliged to introduce by 2015 separate collections for paper, metal, plastic and glass. Again there is certain flexibility for Member States to adapt their waste collection systems to the specific national circumstances, notably in cases where highly efficient and advanced sorting technologies are available. In the absence of such technologies, however, separate collection at source is the cheapest and the easiest method to obtain high quality secondary raw materials from waste.
Greece faces serious problems with illegal landfill disposal and was condemned, as you know, by the Court in 2005 due to the huge number of illegal landfills that had been operating in its territory. This issue has not been resolved yet. Nevertheless, in December 2010, the Greek authorities provided an action plan according to which all the legal landfills will be closed by the end of June this year. The Commission welcomes this plan, including the construction of new landfill sites, under the condition that this is unavoidable as a last resort option to maintain the waste disposal network that meets mandatory sanitary standards in line with European legal requirements.
The construction of landfills complying with the standards of the EU Landfill Directive is already progress compared to the practice of illegal dumping of waste. The Commission urges the Greek authorities to complete their planning and the construction of the landfill sites - programmes that benefit already from EU funds. However, Greece must steadily go beyond these measures and move away from landfill as a predominant waste management option towards a modern waste management policy based on waste recovery and recycling.
According to the latest Eurostat statistics, in Greece around 82% of municipal waste is land-filled whereas the average in the European Union is 38%. Additionally, the performance of the recycling sector in Greece is very low and only 17% of municipal waste is recycled.
The implementation of the waste directive is a top priority both for the Commission and for me personally. We will monitor the national waste policies through the assessment of the Member States' waste management plans. We are waiting for an updated waste management plan from Greece. In addition, we are carefully monitoring the implementation of the Greek action plan and the process of closing all the illegal landfills, including the plan for the EU-funded projects.
We will also monitor the use of EU funding to ensure that the projects to be financed are consistent with the objectives and requirements defined in our waste legislation. In the case of Greece, it is essential to reduce landfill and to increase recycling rates through separate collection and recyclable materials.
Proper waste management should be seen as an opportunity as it can create business and jobs across the country. It is also essential to achieve the new resource sufficiency objectives through the application of best practices.
Finally, tomorrow I am flying to Greece, where I will be on a two-day full visit and we will, of course, discuss all these questions in detail there.
(EL) Madam President, the Commissioner's final comment gives me some cause for hope. As you are leaving for Greece tomorrow, Commissioner, you should visit an area close to Athens, where there have been daily clashes between residents and the police forces camped there for four months now, with injuries and other incidents, in connection with the landfill facility, given that, as you explained, we have to close landfills.
The question is: if this is the last desirable solution, why do you accept environmental impact assessments when, in numerous facilities, such as that which you will probably visit, we basically have waste ending up in streams. This is scandalous and the environmental damage - if you do not intervene, if you do not stop this economic scandal, because these installations are cofinanced by the European Union - will be unavoidable.
Please intervene immediately, because things are not as theoretical as you explained but, be that as it may, I thank you.
Member of the Commission. - I am going to the places close to Athens. I will be having a debate on the first day with three committees from the Hellenic Parliament and we will certainly discuss this issue too. I am aware of that and of the seriousness of the issue. Maybe I could tell you why we are actually in favour and we are even co-financing some of the landfill, even if we do believe that this is on the lowest level of the preferred options in the waste hierarchy.
The first and absolutely most important thing that must be considered of course is human health, so we have to be sure that this is protected by all means. I think it is important that we definitely look for and try to find the best possible options but sometimes it is simply necessary to go step by step.
I have seen from the data I receive from all across Europe that once a country starts seriously on separate collections, the route to very high levels of recycling and very low levels of municipal land filling is very short. So separate collection is the fundamental thing and when this is done well then things can move fast. But sometimes, unfortunately, land filling is still the only possible option and, if we want to take care of human health in this context, we simply have to provide that.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:20 and resumed at 21:00)